


 

[*]           CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF
1933, AS AMENDED.

 

Exhibit 10.39

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) between Ciphergen Biosystems, Inc., a
Delaware corporation (the “Company”) and Gail Page (“Executive,” and together
with the Company, the “Parties”) who lives at 15901 Soleil Court, Austin, Texas,
is effective as of January 8, 2004 (the “Effective Date”).

 

WHEREAS, the Company desires to employ Executive as Executive Vice President of
the Company and President of the Protein Molecular Diagnostics Division and
Executive is willing to accept such employment by the Company on the terms and
subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 


1.                                       POSITION.  THE COMPANY WILL EMPLOY
EXECUTIVE AS EXECUTIVE VICE PRESIDENT OF CIPHERGEN BIOSYSTEMS, INC. AND
PRESIDENT OF THE PROTEIN MOLECULAR DIAGNOSTICS DIVISION.  IN THIS POSITION,
EXECUTIVE WILL BE EXPECTED TO DEVOTE EXECUTIVE’S FULL BUSINESS TIME, ATTENTION
AND ENERGIES TO THE PERFORMANCE OF EXECUTIVE’S DUTIES WITH THE COMPANY. 
EXECUTIVE MAY DEVOTE TIME TO OUTSIDE BOARD OR ADVISORY POSITIONS AS PRE-APPROVED
BY THE CHIEF EXECUTIVE OFFICER OF CIPHERGEN BIOSYSTEMS, INC.  EXECUTIVE WILL
RENDER SUCH BUSINESS AND PROFESSIONAL SERVICES IN THE PERFORMANCE OF SUCH
DUTIES, CONSISTENT WITH EXECUTIVE’S POSITION WITHIN THE COMPANY, AS SHALL BE
REASONABLY ASSIGNED TO EXECUTIVE BY THE COMPANY’S CEO OR BOARD OF DIRECTORS.


 


2.                                       COMPENSATION.  THE COMPANY WILL PAY
EXECUTIVE A BASE SALARY OF $240,000 ON AN ANNUALIZED BASIS, PAYABLE IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL POLICIES, INCLUDING COMPLIANCE
WITH APPLICABLE TAX WITHHOLDING REQUIREMENTS.  IN ADDITION, EXECUTIVE WILL BE
ELIGIBLE FOR A BONUS OF UP TO 35% OF EXECUTIVE’S BASE SALARY FOR ACHIEVEMENT OF
REASONABLE PERFORMANCE-RELATED GOALS TO BE DEFINED BY THE COMPANY’S CEO OR BOARD
OF DIRECTORS.   THE EXACT PAYMENT TERMS OF A BONUS, IF ANY, ARE TO BE SET BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, IN ITS SOLE DISCRETION.


 


3.                                       BENEFITS.  DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL BE ENTITLED TO THE COMPANY’S STANDARD
BENEFITS COVERING EMPLOYEES AT EXECUTIVE’S LEVEL, INCLUDING THE COMPANY’S GROUP
MEDICAL, DENTAL, VISION AND TERM LIFE INSURANCE PLANS, SECTION 125 PLAN,
EMPLOYEE STOCK PURCHASE PLAN AND 401(K) PLAN, AS SUCH PLANS MAY BE IN EFFECT
FROM TIME TO TIME, SUBJECT TO THE COMPANY’S RIGHT TO CANCEL OR CHANGE THE
BENEFIT PLANS AND PROGRAMS IT OFFERS TO ITS EMPLOYEES AT ANY TIME.


 


4.                                       AT-WILL EMPLOYMENT.  EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES
“AT-WILL” EMPLOYMENT.  THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY
TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF
THE COMPANY OR EXECUTIVE, WITH OR WITHOUT NOTICE.

 

--------------------------------------------------------------------------------


 


5.                                       TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  IN THE EVENT THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT FOR REASONS
OTHER THAN FOR CAUSE (AS DEFINED BELOW) OR EXECUTIVE TERMINATES HER EMPLOYMENT
FOR GOOD REASON (AS DEFINED BELOW), AND PROVIDED THAT EXECUTIVE SIGNS AND DOES
NOT REVOKE A STANDARD RELEASE OF ALL CLAIMS AGAINST THE COMPANY, AND DOES NOT
BREACH ANY PROVISION OF THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO SECTION 10
AND SECTION 11 HEREOF) OR THE PIIA, AS HEREINAFTER DEFINED, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE:


 

(i)                                   continued payment of Executive’s base
salary as then in effect for a period of twelve (12) months following the date
of termination (the “Severance Period”), to be paid periodically in accordance
with the Company’s standard payroll practices;

 

(ii)                                  continuation of Company health and dental
benefits through COBRA premiums paid by the Company directly to the COBRA
administrator during the Severance Period; provided, however, that such premium
payments shall cease prior to the end of the Severance Period if Executive
commences other employment with reasonably comparable or greater health and
dental benefits.

 

Executive will not be eligible for any bonus, vesting of stock options or other
benefits not described above after termination, except as may be required by
law.

 


6.                                       TERMINATION AFTER CHANGE OF CONTROL. IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR REASONS OTHER THAN FOR
CAUSE (AS DEFINED BELOW) OR BY EXECUTIVE FOR GOOD REASON (AS DEFINED BELOW)
WITHIN THE 12 MONTH PERIOD FOLLOWING A CHANGE OF CONTROL (AS DEFINED BELOW),
THEN, IN ADDITION TO THE SEVERANCE OBLIGATIONS DUE TO EXECUTIVE UNDER PARAGRAPH
5 ABOVE, 100% OF ANY THEN-UNVESTED SHARES UNDER COMPANY STOCK OPTIONS THEN HELD
BY EXECUTIVE WILL VEST UPON THE DATE OF SUCH TERMINATION.


 


7.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT:


 


A.               “CAUSE” MEANS TERMINATION OF EMPLOYMENT BY REASON OF
EXECUTIVE’S: (I) MATERIAL BREACH OF THIS AGREEMENT, THE PIIA (AS HEREINAFTER
DEFINED) OR ANY OTHER CONFIDENTIALITY, INVENTION ASSIGNMENT OR SIMILAR AGREEMENT
WITH THE COMPANY; (II) REPEATED NEGLIGENCE IN THE PERFORMANCE OF DUTIES OR
NONPERFORMANCE OR MISPERFORMANCE OF SUCH DUTIES THAT IN THE GOOD FAITH JUDGMENT
OF THE BOARD OF DIRECTORS OF THE COMPANY ADVERSELY AFFECTS THE OPERATIONS OR
REPUTATION OF THE COMPANY; (III) REFUSAL TO ABIDE BY OR COMPLY WITH THE GOOD
FAITH DIRECTIVES OF THE COMPANY’S CEO OR BOARD OF DIRECTORS OR THE COMPANY’S
STANDARD POLICIES AND PROCEDURES, WHICH ACTIONS CONTINUE FOR A PERIOD OF AT
LEAST TEN (10) DAYS AFTER WRITTEN NOTICE FROM THE COMPANY; (IV) VIOLATION OR
BREACH OF THE COMPANY’S CODE OF ETHICS, FINANCIAL INFORMATION INTEGRITY POLICY,
INSIDER TRADING COMPLIANCE PROGRAM, OR ANY OTHER SIMILAR CODE OR POLICY ADOPTED
BY THE COMPANY AND GENERALLY APPLICABLE TO THE COMPANY’S EMPLOYEES, AS THEN IN
EFFECT; (V) WILLFUL DISHONESTY, FRAUD, OR MISAPPROPRIATION OF FUNDS OR PROPERTY
WITH RESPECT TO THE BUSINESS OR AFFAIRS OF THE COMPANY; (VI) CONVICTION BY, OR
ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE IN, A COURT OF COMPETENT AND FINAL
JURISDICTION FOR ANY CRIME WHICH CONSTITUTES A FELONY IN THE JURISDICTION
INVOLVED; OR (VII) ABUSE OF ALCOHOL OR DRUGS (LEGAL OR ILLEGAL)

 

2

--------------------------------------------------------------------------------


 


THAT, IN THE BOARD OF DIRECTOR’S REASONABLE JUDGMENT, MATERIALLY IMPAIRS
EXECUTIVE’S ABILITY TO PERFORM EXECUTIVE’S DUTIES.


 


B.              “CHANGE OF CONTROL” MEANS (I) AFTER THE DATE HEREOF, ANY
“PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR
(II) THE DATE OF THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY
WITH ANY OTHER CORPORATION OR ENTITY THAT HAS BEEN APPROVED BY THE STOCKHOLDERS
OF THE COMPANY, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR (III) THE DATE OF
THE CONSUMMATION OF THE SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS.


 


C.               “GOOD REASON” MEANS, WITHOUT EXECUTIVE’S CONSENT, (I) A
MATERIAL AND ADVERSE CHANGE IN EXECUTIVE’S DUTIES (EXCLUDING ANY CHANGES IN SUCH
DUTIES RESULTING FROM THE COMPANY BECOMING PART OF A LARGER ENTITY PURSUANT TO A
CHANGE OF CONTROL) OR BASE SALARY, OR (II) EXECUTIVE BEING REQUIRED TO RELOCATE
TO AN OFFICE LOCATION MORE THAN 50 MILES FROM EXECUTIVE’S CURRENT OFFICE IN
AUSTIN, TEXAS.  SHOULD EXECUTIVE BE REQUIRED AND AGREE TO RELOCATE FROM CURRENT
OFFICE IN AUSTIN, TEXAS, ALL REASONABLE MOVING EXPENSES TO RELOCATE EXECUTIVE’S
OFFICE AND PRIVATE RESIDENCE SHALL BE PAID FOR AND BILLED DIRECTLY TO COMPANY.


 


8.                                       EMPLOYMENT, CONFIDENTIAL INFORMATION
AND INVENTION ASSIGNMENT AGREEMENT.  AS A CONDITION OF EXECUTIVE’S EMPLOYMENT,
EXECUTIVE SHALL COMPLETE, SIGN AND RETURN THE COMPANY’S STANDARD FORM OF
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT (THE “PIIA”).


 


9.                                       NON-CONTRAVENTION.  EXECUTIVE
REPRESENTS TO THE COMPANY THAT EXECUTIVE’S SIGNING OF THIS AGREEMENT, THE PIIA,
THE ISSUANCE OF STOCK OPTIONS TO EXECUTIVE, AND EXECUTIVE’S COMMENCEMENT OF
EMPLOYMENT WITH THE COMPANY DOES NOT VIOLATE ANY AGREEMENT EXECUTIVE HAS WITH
EXECUTIVE’S PREVIOUS EMPLOYER AND EXECUTIVE’S SIGNATURE CONFIRMS THIS
REPRESENTATION.


 


10.                                 CONFLICTING EMPLOYMENT.  EXECUTIVE AGREES
THAT, DURING THE TERM OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND DURING THE
SEVERANCE PERIOD, EXECUTIVE WILL NOT ENGAGE IN ANY OTHER EMPLOYMENT, OCCUPATION,
CONSULTING OR OTHER BUSINESS ACTIVITY COMPETITIVE WITH OR DIRECTLY RELATED TO
THE BUSINESS IN WHICH THE COMPANY IS NOW INVOLVED OR BECOMES INVOLVED DURING THE
TERM OF EXECUTIVE’S EMPLOYMENT, NOR WILL EXECUTIVE ENGAGE IN ANY OTHER
ACTIVITIES THAT CONFLICT WITH EXECUTIVE’S OBLIGATIONS TO THE COMPANY.  EXECUTIVE
ACKNOWLEDGES THAT COMPLIANCE WITH THE OBLIGATIONS OF THIS PARAGRAPH IS A
CONDITION TO EXECUTIVE’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN
PARAGRAPH 5 ABOVE.  COMPANY EXPRESSLY GRANTS EXECUTIVE THE RIGHT AND FINDS NO
VIOLATION OF THIS PROVISION FOR EXECUTIVE TO SERVE IN A BOARD OR ADVISORY
POSITION WITH [*] OR [*] OR OTHER SIMILARLY SITUATIONS AS PRE-APPROVED BY THE
CHIEF EXECUTIVE OFFICER OF COMPANY.

 

*                                         Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 


11.                                 NONSOLICITATION.  FROM THE DATE OF THIS
AGREEMENT UNTIL 12 MONTHS AFTER THE TERMINATION OF THIS AGREEMENT (THE
“RESTRICTED PERIOD”), EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR
ENCOURAGE ANY EMPLOYEE OR CONTRACTOR OF THE COMPANY OR ITS AFFILIATES TO
TERMINATE EMPLOYMENT WITH, OR CEASE PROVIDING SERVICES TO, THE COMPANY OR ITS
AFFILIATES.  DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, WHETHER FOR
EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON, FIRM,
CORPORATION OR OTHER BUSINESS ORGANIZATION, SOLICIT OR INTERFERE WITH ANY PERSON
WHO IS OR DURING THE PERIOD OF EXECUTIVE’S ENGAGEMENT BY THE COMPANY WAS A
COLLABORATOR, PARTNER, LICENSOR, LICENSEE, VENDOR, SUPPLIER, CUSTOMER OR CLIENT
OF THE COMPANY OR ITS AFFILIATES TO THE COMPANY’S DETRIMENT.  EXECUTIVE
ACKNOWLEDGES THAT COMPLIANCE WITH THE OBLIGATIONS OF THIS PARAGRAPH IS A
CONDITION TO EXECUTIVE’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN
PARAGRAPH 5 ABOVE.


 


12.                                 ARBITRATION AND EQUITABLE RELIEF.


 


A.               IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S RECEIPT
OF THE COMPENSATION AND OTHER BENEFITS PAID TO EXECUTIVE BY THE COMPANY, AT
PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES,
CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE,
OFFICER, DIRECTOR, STOCKHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY
AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”)
AND PURSUANT TO CALIFORNIA LAW.  DISPUTES WHICH EXECUTIVE AGREES TO ARBITRATE,
AND THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY
CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT
OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE
CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL
TERMINATION AND ANY STATUTORY CLAIMS.  EXECUTIVE FURTHER UNDERSTANDS THAT THIS
AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE
WITH EXECUTIVE.


 


B.              EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT THE NEUTRAL ARBITRATOR
WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL
HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION,
INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO
DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING.  EXECUTIVE ALSO AGREES
THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING
ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW.  EXECUTIVE
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR

 

4

--------------------------------------------------------------------------------


 


AAA EXCEPT THAT EXECUTIVE SHALL PAY THE FIRST $125.00 OF ANY FILING FEES
ASSOCIATED WITH ANY ARBITRATION EXECUTIVE INITIATES.  EXECUTIVE AGREES THAT THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT
WITH THE RULES AND THAT TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE
PRECEDENCE.  EXECUTIVE AGREES THAT THE DECISION OF THE ARBITRATOR SHALL BE IN
WRITING.


 


C.               EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EXECUTIVE
AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS
AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT
ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.  NOTWITHSTANDING, THE
ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY
LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY
TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT
ADOPTED.


 


D.              IN ADDITION TO THE RIGHT UNDER THE RULES TO PETITION THE COURT
FOR PROVISIONAL RELIEF, EXECUTIVE AGREES THAT ANY PARTY MAY ALSO PETITION THE
COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF
THE PIIA BETWEEN EXECUTIVE AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING
TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870. 
EXECUTIVE UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS FEES.


 


E.               EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT DOES NOT PROHIBIT
EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL
ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’ COMPENSATION BOARD. 
THIS AGREEMENT DOES, HOWEVER, PRECLUDE EXECUTIVE FROM PURSUING COURT ACTION
REGARDING ANY SUCH CLAIM.


 


F.                 EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE IS EXECUTING
THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE
COMPANY OR ANYONE ELSE.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND THAT EXECUTIVE HAS ASKED ANY
QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT EXECUTIVE IS
WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  FINALLY, EXECUTIVE AGREES THAT
EXECUTIVE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF
EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.


 


13.                                 SUCCESSORS OF THE COMPANY.  THE RIGHTS AND
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF,
AND SHALL BE BINDING UPON, THE SUCCESSORS AND ASSIGNS OF THE COMPANY. THIS
AGREEMENT SHALL BE ASSIGNABLE BY THE COMPANY IN THE EVENT OF A MERGER OR SIMILAR
TRANSACTION IN WHICH THE COMPANY IS NOT THE SURVIVING ENTITY, OR OF A SALE OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 

5

--------------------------------------------------------------------------------


 


14.                                 ENFORCEABILITY; SEVERABILITY.  IF ANY
PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE, IN WHOLE OR IN
PART, SUCH PROVISION SHALL BE DEEMED TO BE MODIFIED OR RESTRICTED TO THE EXTENT
AND IN THE MANNER NECESSARY TO RENDER THE SAME VALID AND ENFORCEABLE, OR SHALL
BE DEEMED EXCISED FROM THIS AGREEMENT, AS THE CASE MAY REQUIRE, AND THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED TO THE MAXIMUM EXTENT PERMITTED BY LAW
AS IF SUCH PROVISION HAD BEEN ORIGINALLY INCORPORATED HEREIN AS SO MODIFIED OR
RESTRICTED, OR AS IF SUCH PROVISION HAD NOT BEEN ORIGINALLY INCORPORATED HEREIN,
AS THE CASE MAY BE.


 


15.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT
GIVING EFFECT TO TEXAS’S CHOICE OF LAW RULES.  THIS AGREEMENT IS DEEMED TO BE
ENTERED INTO ENTIRELY IN THE STATE OF TEXAS.  THIS AGREEMENT SHALL NOT BE
STRICTLY CONSTRUED FOR OR AGAINST EITHER PARTY.


 


16.                                 NO WAIVER.  NO WAIVER OF ANY TERM OF THIS
AGREEMENT CONSTITUTES A WAIVER OF ANY OTHER TERM OF THIS AGREEMENT.


 


17.                                 AMENDMENT TO THIS AGREEMENT.  THIS AGREEMENT
MAY BE AMENDED ONLY IN WRITING BY AN AGREEMENT SPECIFICALLY REFERENCING THIS
AGREEMENT, WHICH IS SIGNED BY BOTH EXECUTIVE AND AN EXECUTIVE OFFICER OR MEMBER
OF THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZED TO DO SO BY THE BOARD BY
RESOLUTION.


 


18.                                 HEADINGS.  SECTION HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL BE GIVEN NO EFFECT IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


 


19.                                 NOTICE.  ALL NOTICES MADE PURSUANT TO THIS
AGREEMENT, SHALL BE GIVEN IN WRITING, DELIVERED BY A GENERALLY RECOGNIZED
OVERNIGHT EXPRESS DELIVERY SERVICE, AND SHALL BE MADE TO THE FOLLOWING
ADDRESSES, OR SUCH OTHER ADDRESSES AS THE PARTIES MAY LATER DESIGNATE IN
WRITING:


 

If to the Company:

 

Ciphergen Biosystems, Inc.

6611 Dumbarton Circle

Fremont, California 94555

Attention:  Chief Financial Officer

 

If to Executive:

 

Gail Page

15901 Soleil Court

Austin, Texas  78734

 


20.                                 EXPENSE REIMBURSEMENT.  THE COMPANY SHALL
PROMPTLY REIMBURSE EXECUTIVE REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE
IN FURTHERANCE OF OR IN CONNECTION WITH THE

 

6

--------------------------------------------------------------------------------


performance of Executive’s duties hereunder, including expenditures for travel,
in accordance with the Company’s expense reimbursement policy as in effect from
time to time.


 


21.                                 GENERAL; CONFLICT.  THIS AGREEMENT AND THE
PIIA, WHEN SIGNED BY EXECUTIVE, SET FORTH THE TERMS OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY AND SUPERSEDE ANY AND ALL PRIOR REPRESENTATIONS AND AGREEMENTS,
WHETHER WRITTEN OR ORAL.  EXECUTIVE AND THE COMPANY AGREE THAT IN THE EVENT OF
ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT WITH THE PIIA OR WITH THE
OFFER LETTER TO EXECUTIVE DATED JANUARY 8, 2004, THE PROVISIONS OF THIS
AGREEMENT SHALL CONTROL.


 

 

 

 

 

 

Ciphergen Biosystems, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

ACCEPTED AND AGREED TO this
8th day of January, 2004.

 

 

 

 

 

 

 

 

Gail Page

 

 

7

--------------------------------------------------------------------------------
